Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 8, line 8, filed March 22, 2021, with respect to the rejection(s) of claims 1-4, 6-7, 9, 11-12, 14, 16, and 18 under 35 U.S.C. 102(a)(1) and claims 5, 8, 10, 13, 15, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground of rejection has been made for claims 1-18.
2.	The Applicant has amended Claim 1 to incorporate the limitations that the total amount of the red pigment, the orange pigment, and the yellow pigment in the total mass of the pigment is 70% to 100% by mass. The Applicant has argued that the previously disclosed prior art does not disclose or suggest this claimed limitation.
3.	In response, the Examiner has cited the prior art of Kim et al. (Republic of Korea Patent Publication No. KR 2016-0103278 A, priority date: Feb 24, 2015), hereinafter Kim. Kim teaches (Paragraphs [0017-0022]) a coloring composition, therein referred to as a red photosensitive resin composition, comprising a mass ratio of red pigment to yellow pigment of 1.01/1.0. MPEP § 2144.05 states:
“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, 
Therefore, given the closeness of the mass ratio of yellow pigment to red pigment as taught by Kim to the mass ratios claimed in the instant application, a prima facie case of obviousness exists.
4.	The previously cited Inabe et al. (Japanese Patent Publication No. 2015-081932 A), hereinafter Inabe, teaches a coloring composition comprising a pigment including a red pigment, a yellow pigment, and an orange pigment, the total amount of the red pigment, the orange pigment, and the yellow pigment in the total mass of the pigment being 70% to 100% by mass, and the mass ratio of the orange pigment to the red pigment in the coloring composition is orange pigment/red pigment=1.0 to 2.0/1.0, while the ratio of yellow pigment to red pigment of the instant application is obvious in view of Kim, as stated above. Therefore, Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inabe and in view of Kim. Likewise, Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Inabe and in further view of Kim and further in view of Kitamura et al. (Japanese Patent Publication No. JP 2012-155231 A).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inabe et al. (Japanese Patent Publication No. 2015-081932 A), hereinafter Inabe, and in view of Kim et al. (Republic of Korea Patent Publication No. KR 2016-0103278 A, priority date: Feb 24, 2015), hereinafter Kim.
8.	Regarding Claims 1-14 and 16-22, Inabe teaches (Paragraphs [0007-0011]) a coloring composition, therein referred to as a red photosensitive resin composition. Inabe teaches (Paragraphs [0012-0050]) a pigment. Inabe teaches (Paragraphs [0138-0149]) a resin. Inabe teaches (Paragraphs [0062-0078]) a curable compound, therein referred to as a polymerizable compound. Inabe teaches (Paragraphs [0012-0050]) the pigment includes a red pigment, a yellow pigment, and an orange pigment. Inabe teaches (Paragraphs [0012-0050]) the total amount of the red pigment, the orange pigment, and the yellow pigment in the total mass of the pigment is 80% to 100% by mass. Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the orange pigment to the red pigment in the coloring composition is orange pigment/red pigment=1.0 to 2.0/1.0. Inabe teaches (Paragraphs [0012-0050]) the red pigment being a diketopyrrolopyrrole compound. Inabe teaches (Paragraphs [0012-0050]) the red pigment being a Color Index Pigment Red 254. Inabe teaches (Paragraphs [0012-0050]) the orange pigment being a diketopyrrolopyrrole compound. Inabe teaches (Paragraphs [0012-0050]) the orange pigment being a Color Index Pigment Orange 71. Inabe teaches (Paragraphs [0012-0050]) the yellow pigment being a isoindoline compound. Inabe teaches (Paragraphs [0012-0050]) the yellow pigment being a Color Index Pigment Yellow 139. Inabe teaches (Paragraphs [0012-0050]) the red pigment is Color Index Pigment Red 254, the orange pigment is Color Index Pigment Orange 71, and the yellow pigment is Color Index Pigment Yellow 139. Inabe teaches (Paragraphs [0062-0078]) the curable compound including a compound having 3 or more ethylenically unsaturated bond groups. Inabe teaches (Paragraphs [0062-0078]) the curable compound having 3 or more ethylenically unsaturated bond groups further has an alkyleneoxy group. Inabe teaches (Paragraphs [0062-0078]) the curable compound including a compound having ethylenically unsaturated bond groups, the compound having ethylenically unsaturated bond groups includes a compound having 3 or more ethylenically unsaturated 
9.	Inabe, however, fails to teach the mass ratio of the yellow pigment to the red pigment in the coloring composition is orange pigment/red pigment=1.0 to 2.0/1.0. On the other hand, Inabe does teach (Paragraphs [0012-0050]) the mass ratio of the yellow pigment to the red pigment in the coloring composition is orange pigment/red pigment=0.1 to 0.5/1.0. Furthermore, Inabe fails to teach the coloring composition according to claim 1, wherein the mass ratio of the yellow pigment to the red pigment in the coloring composition is 1.1 to 1.9/1.0. Even further, Inabe fails to teach the mass ratio of the yellow pigment to the red pigment and the mass ratio of the orange pigment to the red pigment in the coloring composition are 1.1 to 1.9/1.0 and 1.1 to 1.9/1.0, respectively.
10.	Kim teaches (Paragraphs [0017-0022]) a coloring composition, therein referred to as a red photosensitive resin composition, comprising a mass ratio of red pigment to yellow pigment of 1.01/1.0. 
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Inabe to incorporate the teachings of Kim to comprise a mass ratio of yellow pigment to red pigment of 1.0/1.0 as well as a mass ratio of yellow pigment to red pigment of 1.1/1.0. Doing so would result in the coloring composition possessing improved characteristics, as understood by Kim. states: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP § 2144.05

12.	Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Inabe et al. (Japanese Patent Publication No. 2015-081932 A), hereinafter Inabe, and in further view of Kim et al. (Republic of Korea Patent Publication No. KR 2016-0103278 A, priority date: Feb 24, 2015), hereinafter Kim, and further in view of Kitamura et al. (Japanese Patent Publication No. JP 2012-155231 A), hereinafter Kitamura.
13.	Regarding Claims 15 and 23, Inabe in further view of Kim teaches all of the elements of the present claimed invention as set forth for Claim 14 above, however, fails to explicitly disclose that a structure comprising an oxygen-shielding film formed on the cured film.
14.	Kitamura teaches (Paragraph [0134) a structure comprising an oxygen-shielding film formed on a cured film from a coloring composition. Kitamura teaches (Paragraph [0134]) that an oxygen-shielding film prevents inhibition of the polymerization of the resin, therein an element of a coloring composition, by oxygen.
.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737